          Case 1:05-cr-00960-JPO Document 200 Filed 07/01/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                     -v-                                           05-CR-960-1 (JPO)

 JOEL SPIGELMAN,                                                         ORDER
                                Defendant.


J. PAUL OETKEN, District Judge:

        Defendant Joel Spigelman has filed a request for leave to file a second or successive

motion under 28 U.S.C. § 2255. (Dkt. No. 194.) However, before a second or successive § 2255

motion can be filed in district court, a movant must seek authorization from the appropriate court

of appeals. 28 U.S.C. § 2244(b)(3)(A). Spigelman must therefore move in the United States

Court of Appeals for the Second Circuit for leave to file a second or successive § 2255 motion.

        Spigelman has also filed requests for this Court to appoint him counsel. (Dkt. No. 193,

198.) However, given that the Second Circuit must assess whether Spigelman will be allowed to

file a successive § 2255 motion at all, it would be premature for this Court to appoint counsel at

this stage.

        Accordingly, the Court hereby transfers the request to file a second or successive § 2255

motion to the United States Court of Appeals for the Second Circuit. Defendant Spigelman’s

requests for counsel are hereby DENIED without prejudice. The Government is directed to mail

a copy of this order to Defendant Spigelman, and file proof of service on the docket.

        As Defendant Spigelman makes no substantial showing of a denial of a constitutional

right, a certificate of appealability will not issue. See 28 U.S.C. § 2253.




                                                      1
       Case 1:05-cr-00960-JPO Document 200 Filed 07/01/20 Page 2 of 2



      The Clerk of Court is directed to close the motion at Docket Number 194.

      SO ORDERED.

Dated: July 1, 2020
       New York, New York

                                          ____________________________________
                                                     J. PAUL OETKEN
                                                 United States District Judge




                                                 2
